Citation Nr: 0912890	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-06 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1978 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board received additional evidence from the appellant 
prior to the hearing.  She also submitted a waiver of initial 
RO review of the new evidence.  The evidence will therefore 
be considered in this decision. 38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The Veteran's migraine headaches are not manifested by very 
frequent, completely prostrating, and prolonged attacks that 
are productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for 
migraine headaches have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.124(a), Diagnostic 
Code 8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims files.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claim arises, in part, from the denial of a 
rating in excess of 30 percent for migraine headaches.  A 
letter dated in April 2005 satisfied the duty to notify 
provisions with regard to the Veteran's claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Board notes that  38 C.F.R. 
§ 3.159 was recently revised, effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the aforementioned notice 
letter informed the Veteran that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in her 
possession.  See Pelegrini II, at 120-21.  

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening on the claimant's employment and daily 
life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of 
that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board notes that the elements in the recent holding in 
Vazquez-Flores have either been met or that any error is not 
prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

The RO sent the Veteran an April 2005 letter, which requested 
that she provide evidence describing how her service 
connected disability had worsened.  In addition, the Veteran 
was questioned about the effect that these disabilities had 
on her employment and daily life during the course of the 
July 2007 VA examination, performed in association with this 
claim.  The Board finds that the notice given, the questions 
directly asked and the responses provided by the Veteran 
during those interviews show that she knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on her employment and daily life.  As the 
Board finds the Veteran had actual knowledge of the 
requirement, any failure to provide her with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores, 
supra.  

As to the second element, the Board notes that the Veteran is 
service connected for migraine headaches.  As will be 
discussed below, the Veteran's disability is rated under 
Diagnostic Code 8100.  There is no single measurement or test 
that is required to establish a higher rating for any claimed 
disability.  On the contrary, entitlement to a higher 
disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.  

As to the third element, the Board notes that the Veteran was 
provided such notice in an August 2007 letter.  The Board 
finds that the third element of Vazquez-Flores is satisfied.  
See id.  



As to the fourth element, the August 2007 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of her claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

The Veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in August 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A (2002); 
38 C.F.R. § 3.159 (2008).  Records and reports from the 
Social Security Administration (SSA) are also of record.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

Regarding the Veteran's increased rating claim, the RO 
provided the Veteran a VA examination in July 2007.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since she was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
report is thorough and supported by VA outpatient treatment 
records and prior VA examinations.  The examination in this 
case is adequate upon which to base a decision.

In summary, the evidence does not show, nor does the Veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the Veteran to 
render a decision at this time.  

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board has considered whether 
staged ratings are appropriate in the pending appeal.  As 
distinct time periods have not been demonstrated, staged 
ratings are not necessary in this case.

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

The Veteran's migraine headaches are currently rated at 30 
percent disabling pursuant to the provisions of Diagnostic 
Code 8100.  Under Diagnostic Code 8100, in order to warrant a 
30 percent rating, there must be characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 50 percent rating is warranted when there 
are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has 
the Court.  By way of reference, the Board notes that 
according to WEBSTER"S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND"S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  

The Veteran was afforded a VA examination in July 2007.  At 
that time, she reported that her migraines were occurring two 
to four times per month.  Each attack lasted approximately 24 
hours.  She noted that she was treated in the emergency room 
on one occasion.  The Veteran was not employed at the time of 
the examination.  However, she denied having to quit a job at 
any time due to her headaches.  Instead, the Veteran stated 
that she was unable to continue work due to the physical 
demands of her previous occupation.  The examiner also noted 
that, per the Veteran's May 2005 VA examination, she reported 
having two to four episodes per week, and now reported two to 
four episodes per month.  While the Veteran did not believe 
her condition had actually improved during that time, the 
examiner stated that her disability was at least stable, if 
not improved, from the past, and did not appear to be 
interfering with her ability to seek employment.  

Following a review of the Veteran's July 2005 VA examination, 
which indicated that the instances where the Veteran's 
headaches were prostrating occurred one time every two 
months; VA outpatient treatment records; and, a decision 
September 2007 decision from the SSA with its associated 
records, which show that she receives disability primarily 
due to dementia, with depression as a secondary diagnosis, 
the Board has determined that the totality of the evidence 
does not suggest a higher degree of impairment than that 
noted during her July 2007 VA examination.    

The Board also considered a lay statement dated March 5, 
2008, in which the Veteran's former roommate noted that he 
would come home from work to find the Veteran laying in the 
dark, with her medication on the table.  He also noted the 
Veteran making several trips to the emergency room due to her 
disability.  However, these statements simply do not suggest 
that the veteran's disability resulted in an interference in 
her ability to seek and maintain employment.

Based on the evidence described above, the Board finds that 
the evidence continues to support a 30 percent evaluation for 
migraine headaches.  In this regard, the medical evidence 
indicates and the Veteran has credibly reported that she has 
incapacitating headaches on at least a bi-weekly basis.  The 
Veteran has stated that once she starts experiencing a 
headache, she has to stop everything for a 24-hour period.  
She reports that she has vision and aural changes in 
association with her headaches.  However, she does not report 
attacks productive of severe economic inadaptability.  In 
fact, she stated specifically reported during her 2007 VA 
examination that her disability did not interfere with her 
ability to find or maintain employment.  Therefore, in light 
of the above, the Board finds that the severity of the 
Veteran's headache disability more nearly approximates the 
criteria for a 30 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  See 38 C.F.R. § 4.7 (2008).  
Accordingly, an evaluation of 30 percent for post-traumatic 
headaches is still warranted for the entire period since the 
award of service connection, however an increased rating of 
50 percent is not warranted for any period.

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for this disability.  The 
rating criteria are not inadequate.  A higher ratings is 
available for migraine headaches, but the Veteran simply does 
not meet those criteria.  Therefore, the Board finds no basis 
for further action on this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for her disability.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, the preponderance of the evidence is 
against a rating in excess of 30 percent for migraine 
headaches.  

Accordingly, the Board finds that a rating in excess of 30 
percent is not warranted for her migraine headaches at this 
time.


ORDER

Entitlement to a rating in excess of 30 percent for migraine 
headaches is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


